Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Directors and Executive Officers of the Filing Parties Set forth below is the name and present principal occupation or employment of each director and executive officer of MLINC and MetLife. MLINC is a holding company and MetLife is an insurance company. The principal business address of MLINC and MetLife is 200 Park Avenue, New York, NY 10166-0188. Unless otherwise noted, the business address of each of the directors and executive officers is c/o MetLife, Inc. Each person listed below is a citizen of the United States. Directors Name and Business Address Principal Occupation or Employment Sylvia Mathews Burwell The Bill and Melinda Gates Foundation 1551 Eastlake Avenue East Seattle, Washington 98102 President of the Global Development Program at the Bill and Melinda Gates Foundation Burton A. Dole, Jr. Retired Chairman of Dole/Neal LLC (privately-held energy management firm), and retired Partner and Chief Executive Officer of MedSouth Therapy Associates, LLC (rehabilitative health care) Cheryl W. Grise Retired Executive Vice President of Northeast Utilities (public utility holding company) C. Robert Henrikson Chairman, President and Chief Executive Officer, MLINC and MetLife James R. Houghton Corning Incorporated 80 E. Market Street Suite 201 Corning, New York 14830 Chairman Emeritus and Director of Corning Incorporated (global technology) R. Glenn Hubbard Deans Office Columbia Business School Uris Hall 3022 Broadway New York, New York 10027 Dean of the Graduate School of Business at Columbia University (business school) Helene L. Kaplan Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Of Counsel, Skadden, Arps, Slate, Meagher & Flom LLP (law firm) John M. Keane 2treet N.W. Suite 300 Washington, DC 20006 Co-Founder and Senior Managing Director of Keane Advisors, LLC (private equity investment firm) Name and Business Address Principal Occupation or Employment James M. Kilts Centerview Partners Management, LLC 16 School St. Rye, NY 10580 Partner, Centerview Partners Management, LLC (financial advisory firm) Charles M. Leighton US SAILING 15 Maritime Drive Portsmouth, Rhode Island 02871 Executive Director of US SAILING Hugh B. Price Brookings Institution 1775 Massachusetts Avenue, NW Washington, D.C. 20036 Senior Fellow, Brookings Institution David Satcher Morehouse School of Medicine 720 Westview Drive SW Atlanta, Georgia 30310-1495 Director of the Satcher Health Leadership Institute and the Center of Excellence on Health Disparities at the Morehouse School of Medicine Kenton J. Sicchitano Retired Global Managing Partner of PricewaterhouseCoopers, LLP (assurance, tax and advisory services) William C. Steere, Jr. Pfizer Inc. 235 East 42 nd Street, 22 nd Floor New York, New York 10017 Retired Chairman of the Board and Chief Executive Officer of Pfizer Inc. 2 Executive Officers (who are not directors) Name Principal Occupation or Employment Ruth A. Fattori Executive Vice President and Chief Administrative Officer, MLINC and MetLife Steven A. Kandarian Executive Vice President and Chief Investment Officer, MLINC and MetLife James L. Lipscomb Executive Vice President and General Counsel, MLINC and MetLife Maria R. Morris Executive Vice President, Technology and Operations, MLINC and MetLife William J. Mullaney President, Institutional Business, MLINC and MetLife Catherine A. Rein Senior Executive Vice President, MLINC and MetLife William J. Toppeta President, International, MLINC and MetLife Lisa M. Weber President, Individual Business, MLINC and MetLife William J. Wheeler Executive Vice President and Chief Financial Officer, MLINC and MetLife GenAm Financial is a holding company. The principal business address of GenAm Financial is One MetLife Plaza, 27-01 Queens Plaza North, Long Island City, New York 11101. GenAm Financial is a limited liability company with MetLife serving as its Manager. The directors and executive officers of MetLife are listed above. 3 Set forth below is the name and present principal occupation or employment of each director and executive officer of GenAm Life. GenAm Life is an insurance company. The principal business address of GenAm Life is 13045 Tesson Ferry Road, St. Louis, Missouri 63128. Unless otherwise noted, the business address for each of the directors and executive officers is c/o MetLife, Inc. Each person listed below is a citizen of the United States. Name and Business Address Principal Occupation or Employment Mark K. Farrell 10 Park Avenue Morristown, New Jersey 07962 Senior Vice President, MetLife; Director, GenAm Life James L. Lipscomb Executive Vice President and General Counsel, MLINC and MetLife; Director, GenAm Life William J. Mullaney President, Institutional Business, MLINC and MetLife; Director, GenAm Life Joseph J. Prochaska, Jr. Executive Vice President and Chief Accounting Officer, MLINC, MetLife and GenAm Life Catherine A. Rein Senior Executive Vice President, MLINC and MetLife; Director, GenAm Life Eric T. Steigerwalt Senior Vice President and Treasurer, MLINC, MetLife and GenAm Life; Director, GenAm Life Stanley J. Talbi Executive Vice President, MetLife; Director, GenAm Life Michael J. Vietri Director, GenAm Life Lisa M. Weber President, Individual Business, MLINC and MetLife; Chairman of the Board, President, Chief Executive Officer and Director, GenAm Life William J. Wheeler Executive Vice President and Chief Financial Officer, MLINC and MetLife; Director, GenAm Life 4
